DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 2/4/2022. Claims 12-13 were canceled. Claims 1-11 are now pending in the application. 
2.	The previous 35 USC 112 rejections of claims 2, 3, 5, 6, 10, 11 and 13 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A composition comprising 

bitumen; 

vegetable oil; and 

lignin preparation having a lignin purity of 60-100 wt.% with respect to the weight of the lignin preparation and having a lignin average molecular weight of 1000-5000 g/mol; 

wherein the composition is a) a binder for preparing asphalt comprising at most 90 wt.% bitumen, at least 10 wt.% lignin preparation, and optionally at least 0.1 wt.% vegetable oil, with respect to the total weight of the composition; 

or b) an asphalt composition comprising at most 10 wt.% bitumen, at least 0.5 wt.% lignin preparation, at least 60 wt.% filler material, and at least 0.05 wt.% vegetable oil, with respect to the total weight of the composition.

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Slaghek et al. (US PG Pub 2017/0096558 A1) in view of Redelius, et al. (WO 94/10247 as listed on the IDS dated 12/22/2021).
	Regarding claim 1, Slaghek et al. teach bitumen compositions comprising lignin and bitumen (Abstract), wherein the lignin is “highly pure” [0018] thereby reading on the “lignin purity of 60-100 wt%”, wherein the molecular weight of the lignin is preferably from 500 – 3,000 g/mol [0052] thereby reading on the claimed range of 1000 – 5000 g/mol, wherein the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges in a) of “at most 90 wt% bitumen” and “at least 10 wt% lignin preparation”. Slaghek et al. teach the bituminous composition may also contain one or more waxes in an amount of from 0.1 – 75 wt%, wherein the waxes are selected from animal, insect, vegetable, synthetic and mineral waxes, wherein the mineral waxes may contain mineral oil [0067].
	Slaghek et al. do not particularly teach the bitumen composition comprising vegetable oil.
	Redelius et al. teach bitumen emulsions having a breaking additive wherein the additive is added to the emulsion in the form of an oil, wherein the oil is a mineral oil, synthetic oil, or a vegetable oil (claims 1 and 4). As such, Redelius et al. teach the vegetable oil as a functional equivalent to the mineral oil of Slaghek et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill 

Regarding claim 2, Slaghek et al. teach the lignin compound having a phenolic hydroxyl content in the range of 2-8 mmol/g, preferably in the range of 2.5-7 mmol/g, more preferably in the range of 3-6 mmol/g [0055] thereby reading on the claimed range of “at least 2 mmol per gram”. 
	Regarding claim 3, the vegetable oil is an optional ingredient and as such the disclosure of Slaghek et al. meets the limitation.
	Regarding claim 4, Slaghek et al. teach “native” lignin [0010] thereby reading on virgin lignin as required by the instant claim.
	Regarding claim 5, Slaghek et al. teach a binder composition [0003] and further teach the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges of “at least 10 wt% bitumen”, “at most 80 wt% lignin” and further teach from 5 to 60 wt% vegetable waxes [0067] thereby reading on “at least 0.5 wt% vegetable oil”. 
	Regarding claim 6, Slaghek et al. teach asphalt compositions [0007] and further teach the composition comprises 40-90 wt% bitumen, 10-60 wt% of lignin [0071] thereby reading on the claimed ranges of “at least 10 wt% bitumen”, and “at least 1 wt% lignin”, and further teach fillers in an amount of 50 – 75 wt% [0069] thereby reading on “at most 97 wt% filler material”, and further teach from 5 to 60 wt% vegetable waxes [0067] thereby reading on “at least 0.1 wt% vegetable oil”.
	Regarding claim 7, Slaghek et al. teach the bitumen composition having a penetration of 5-50 mm/10 preferably 10-50 mm/10 [0078] thereby reading on the claimed range of from 10-350 mm / 10.
	Regarding claims 8-9, Slaghek et al. teach a paving and roofing composition (Abstract).  
	Regarding claim 10, Slaghek et al. teach the asphalt composition according to claim 1 as set forth above and incorporated herein by reference, wherein the bitumen is mixed with lignin [0090]. 
	Slaghek et al. are silent regarding the order of mixing for the filler material and the vegetable oil. 
In re Burhans, 154 F.2d 690, 69 USPQ
330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) and MPEP 2144.04.IV.C. Therefore it would have been obvious to one of ordinary skill in the art to mix the bitumen with filler material, and then add the lignin and vegetable oil to the mixture, thereby arriving at the claimed invention.
	Regarding claim 11, Slaghek et al. teach the bitumen is heated to 120 C [0089].
	 
Response to Arguments
7.	Applicant’s arguments, see p. 1-4, filed 2/4/2022, with respect to the rejections of claims 1-9 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Slaghek et a. in view of Redelius et al.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2017/088892 by Le et al. as listed on the IDS dated 4/2/2020.
Le et al. teach bitumen compositions comprising lignin, wherein the lignin has a purity of 60% or more (p. 45, line 11), and wherein the bitumen composition comprises bitumen in an amount of 74-86% and lignin in an amount of 10-20 wt% (p. 36 line 28 – p. 37 line 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763